Walker, J.
It may be very seriously doubted whether the complainant was entitled to any remedy in equity. Why was not his remedy by bail and attachment at law complete and adequate? Hannahan vs. Nichols, 17 Ga. R., 78.
1. A ne exeat issues only where the ordinary process of law is not available or sufficient against the debtor; and in every case, to entitle a party to the writ, he must show that no adequate remedy is afforded at law, and that the defend*574ant is either removing or about to remove himself or his property, or the specific property in which complainant claims an interest. Rev. Code, sec. 3159-80. We are very much inclined to think that the complainant failed, even if his bill had been properly verified, to make out such a case as would entitle him to the process of ne exeat.
2. An agent may verify the application for a ne exeat, provided he can, of his own knowledge, state the facts as positively and distinctly as is required of the complainant himself. Rev. Code, sec. 2181. This does not deprive the Court of the power to require a verification of the application by the complainant in person. The Court has a discretion in the matter, and may require such verification as the case would seem to demand. In some cases the affidavit of an agent might be more satisfactory than of complainant himself ; in others that of the complainant might be desirable; or if more complainants than one, the Court could require the verification by one or more, as in his discretion might be the most likely to establish satisfactorily the truth of the allegations in the bill. Rev. Code, sec. 6163.
3. The verification of this bill is fatally defective, and the Court did right to discharge the ne exeat. The charges in the bill may be looked to in determining whether the affidavit is positive or not. If the bill be sworn to, then the allegations become a part of the affidavit. The affidavit, however, must be positive as to the intention of the defendant to leave the State, or of the declarations of the defendant to that effect. Bryan vs. Ponder, 23 Ga. R., 483-4. The bill does not allege that the transactions took place with Farrar, the agent, and the affidavit simply states that complainant’s bill, “ so far as it concerns deponent’s act, or comes within his own knowledge, is true,” &c. Nothing is charged as coming within “deponent’s” knowledge at all. There is really no verification of the bill whatever. We think the Court very properly discharged the ne exeat.
Judgment affirmed.